Grice, Justice.
The court did not err in sustaining a general demurrer to the plaintiffs’ suit, one ground of which was that the same “shows on its face that the relief prayed for can. not be granted as against this *54defendant,” the sole defendant being a national banking association, and the only prayer, besides the one for process, being that an injunction issue, before a final judgment. The instant case can not on principle be distinguished from, and is controlled by, National Bank of Savannah v. Craven, 147 Ga. 753 (95 S. E. 246); American National Bank of Macon v. Dure, 148 Ga. 498 (97 S. E. 70); Hill v. First National Bank of West Point, 163 Ga. 458 (136 S. E. 437); Garrard v. Milledgeville Banking Co., 171 Ga. 247 (155 S. E. 40).
No. 12772.
April 12, 1939.
J. B. Ten-ell, for plaintiffs. Hwrvey J. Kennedy, for defendant.

Judgment affirmed.


All the Justices concur.